Conviction is for the theft of chickens, punishment assessed at confinement in the penitentiary for eighteen months.
The record is before us without statement of facts. There are three bills of exception brought forward, one complaining of the action of the court in refusing to grant a continuance for absent witnesses; and another complaining because the court declined to direct a peremptory verdict of acquittal. It is apparent that the matters complained of in these bills can not be appraised in the absence of the statement of facts. Another bill complains of the charge on circumstantial evidence. We find no basis for the criticism directed at said instruction.
The judgment is affirmed.